Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election of Group I, claims 1 – 16, and Species B, claims 1 – 5, and 7 – 16 with traverse is acknowledged in the Response to Election/Restriction, filed on 10/06/2020. Non-elected Group II and Group III, claims 17 – 20, and Species A, claim 6, is withdrawn from consideration. 
With respect to the requirement for restriction, the traversal is on the grounds that there is no serious search and/or examination burden for examining all the claims, filed on 05/11/2018, as argued by the Applicant, page 5 line 11.
Examiner's response: Applicant's arguments regarding the restriction requirement among Group I, Group II, and Group III, and between Species A, and Species B have been fully considered but they are not persuasive. It is respectfully argued that group I, group II, and group III belong to different classifications, group I in A01J25/112, group II in H01M8/0247, and group III in F28F13/12, as analyzed in the Election/Restriction requirement, filed on 05/06/2020, thus demonstrating separate status, among a metal sheet, a column tower with a plurality of openings defining an internal angle, and a column tower engaged by a lip, and thus indicating serious search burden, as required by MPEP 808.02: (A) Separate classification thereof (each invention has attained recognition in the art as a separate subject for inventive effort). Further, regarding the requirement for election between species A, and species B, it is respectfully argued that species A requires search queries (C) A different field of search (search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s)).
In conclusion, because the requirement of showing search burden are thus met, the requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgement is made of applicant’s claim of benefit from Provisional Application 62/505,716, filed on 05/12/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/24/2018, 06/26/2018, 07/30/2018, 04/13/2020, and 10/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informality: the limitation “a plurality openings”, line 2 should be modified to recite “a plurality of openings”, to be consistent with recitations of “the openings” in the dependent claims. Appropriate correction is required.

Claim 7 is objected to because of the following informality: the limitation “forms incline from”, line 2 should be modified to recite “forms an incline”, to indicate a first recitation of “incline”. Appropriate correction is required.

Claim 14 is objected to because of the following informality: the limitation “the plurality hemispherical perforations”, line 1 should be modified to recite “the plurality of hemispherical perforations”. Appropriate correction is required.

Claim 16 is objected to because of the following informality: the limitation “two-piece construction”, line 1 should be modified to recite “a two-piece construction”, to indicate a first recitation of “two-piece construction”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 7, and 14 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “the curved shape perforation” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claims 1 – 2 from which the claim depends. For examination purposes, the limitation is construed to be reciting “a curved shape perforation”.

Regarding claim 7, the limitation “the vertical perforation” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claim 1 from which the claim depends. For examination purposes, the limitation is construed to be reciting “the hemispherical perforation and a vertical perforation”. Further, the limitation “the upstream side” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claim 1 from which the claim depends. For examination purposes, the limitation is construed to be reciting “an upstream side”.

Regarding claim 14, the limitation “the spaced relationship of the openings” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claim 1 from which the claim depends. For examination purposes, the limitation is construed to be reciting “a spaced relationship of the openings”.

Regarding claim 15, the limitation “the screen surface” renders the claim indefinite, because there is insufficient antecedent basis for the limitation in the claim, and in claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 – 5, 7 – 10, 12 – 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHARLES (US 4,157,680), in view of BARNA (US 4,275,646).
Regarding claim 1, Charles discloses
	a screen for a cheese blockformer [drainage plate 10, fig. 1; shown in fig. 3], the screen comprising:
	a metal sheet having a vertical orientation [drainage plate 10, fig. 3; vertically oriented, fig. 1; "stainless steel", col. 3 line 24, Detailed Description]; and
[slots 14, fig. 3].
However, Charles does not explicitly disclose
	a hemispherical perforation.
Barna discloses a perforated comestible holder [utensil, fig. 1]; Barna teaches among other limitations
	a hemispherical perforation [lanced slots 40, fig. 4; shown as hemispherical, fig. 1 and fig. 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to be hemispherical, as taught by Barna, for the purpose of effecting a desirably shaped drainage slot, for the advantage of enabling efficient separation of a liquid from a solid [Barna, col. 5 line 23, Detailed Description: "The utensil is then communicated with the fluid to be flavored, such as water, or the like, and is retained therein for a time sufficient to obtain the desired concentration of the flavoring in the fluid"].

Regarding claim 2, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, and the openings.
However, Charles does not explicitly disclose

Barna teaches among other limitations
	a raised dimple corresponding to each of the openings [sliced edge 42 is raised above surface of bowl member 4, fig. 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to be hemispherical and with raised sliced edges, as taught by Barna, for the purpose of effecting a desirably shaped drainage slot, for the advantage of enabling efficient separation of a liquid from a solid [Barna, col. 5 line 23, Detailed Description: "The utensil is then communicated with the fluid to be flavored, such as water, or the like, and is retained therein for a time sufficient to obtain the desired concentration of the flavoring in the fluid"].

Regarding claim 3, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, and the raised dimple.
However, Charles does not explicitly disclose
	a raised dimple corresponding to each of the openings.
Barna teaches among other limitations
	the raised dimple forms the back of the hemispherical perforation or a curved shape perforation [sliced edge 42 forms the back surface of lanced slot 40, fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to be hemispherical and with raised sliced edges, as taught by Barna, for the purpose of effecting a desirably shaped drainage slot, for the advantage of enabling efficient separation of a liquid from a solid [Barna, col. 5 line 23, Detailed Description: "The utensil is then communicated with the fluid to be flavored, such as water, or the like, and is retained therein for a time sufficient to obtain the desired concentration of the flavoring in the fluid"].

Regarding claim 4, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, the plurality of the openings, and the metal sheet.
Charles further discloses
	the plurality of the openings in the metal sheet are diagonally offset [slots 14 form rows diagonal to a vertical axis of drainage plate 10, fig. 2].

Regarding claim 5, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, the hemispherical perforation, and the metal sheet.
Charles further discloses
[slots 14 have a straight edge and form openings in drainage plate 10, fig. 2 and fig. 3].
However, Charles does not explicitly disclose
	the hemispherical perforation comprises a substantially curved side, the curved side forming a continuous connection with the metal sheet.
Barna teaches among other limitations
	the hemispherical perforation comprises a substantially curved side, the curved side forming a continuous connection with the metal sheet. [lower edge of lanced slot 40 is hemispherical and is connected to drainage plate 10, fig. 1 and fig. 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to be hemispherical and connected to a drainage plate such as a bowl member, as taught by Barna, for the purpose of effecting a desirably shaped drainage slot, for the advantage of enabling efficient separation of a liquid from a solid [Barna, col. 5 line 23, Detailed Description: "The utensil is then communicated with the fluid to be flavored, such as water, or the like, and is retained therein for a time sufficient to obtain the desired concentration of the flavoring in the fluid"].

Regarding claim 7, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, the hemispherical perforation, and the screen.
Charles further discloses
	a vertical perforation [slots 14, fig. 2; considered as vertical] forms an incline from an upstream side of the screen [inner surface of ends 12 are of an inclined angle relative to surface of drainage plate 10, fig. 3; inner surface of drainage plate 10 considered as upstream side].

Regarding claim 8, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, the hemispherical perforation, and the screen.
However, Charles does not explicitly disclose
	the hemispherical perforation forms an incline from the upstream side of the screen.
Barna teaches among other limitations
	the hemispherical perforation [lanced slots 40, fig. 4; shown as hemispherical, fig. 1 and fig. 4] forms an incline from the upstream side of the screen [inner surface of concave surface 43 are of an inclined angle relative to surface of bowl member 4, fig. 4; inner surface of bowl member 4 considered as upstream side].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to be hemispherical and connect to a drainage plate such as a bowl member, as taught by Barna, for the purpose of effecting a desirably shaped drainage slot, for the advantage of enabling efficient separation of a liquid from a solid [Barna, col. 5 line 23, Detailed Description: "The utensil is then communicated with the fluid to be flavored, such as water, or the like, and is retained therein for a time sufficient to obtain the desired concentration of the flavoring in the fluid"].

Regarding claim 9, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, and the hemispherical perforation.
However, Charles does not explicitly disclose
	the hemispherical perforation is semicircular.
Barna teaches among other limitations
	the hemispherical perforation is semicircular. [lower edge of lanced slot 40 is hemispherical, considered as semicircular, fig. 1 and fig. 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to be hemispherical, considered as semicircular, and connected to a drainage plate such as a bowl member, as taught by Barna, for the purpose of effecting a desirably shaped drainage slot, for the advantage of enabling efficient separation of a liquid from a solid [Barna, col. 5 line 23, Detailed Description: "The utensil is then communicated with the fluid to be flavored, such as water, or the like, and is retained therein for a time sufficient to obtain the desired concentration of the flavoring in the fluid"].

Regarding claim 10, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, and the hemispherical perforation.
However, Charles does not explicitly disclose
	the hemispherical perforation is a partial circle.
Barna teaches among other limitations
	the hemispherical perforation is a partial circle. [lower edge of lanced slot 40 is hemispherical, considered as part of a circle, fig. 1 and fig. 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to be hemispherical, considered as part of a circle, and connected to a drainage plate such as a bowl member, as taught by Barna, for the purpose of effecting a desirably shaped drainage slot, for the advantage of enabling efficient separation of a liquid from a solid [Barna, col. 5 line 23, Detailed Description: "The utensil is then communicated with the fluid to be flavored, such as water, or the like, and is retained therein for a time sufficient to obtain the desired concentration of the flavoring in the fluid"].

Regarding claim 12, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, and the plurality of hemispherical perforations.
Charles further discloses
	arranged in a regular pattern having a horizontal repeat width of .25 to .5 inches construction [slots 14 are laterally offset 12.5 mm from each other, fig. 2; col. 3 line 36, Detailed Description].

Regarding claim 13, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, and the plurality of hemispherical perforations.
Charles further discloses
	arranged in a regular pattern having a vertical repeat height of 1 to 1.5 inches [slots 14  are vertically offset 25 mm apart from each other, fig. 2; col. 3 line 36, Detailed Description; considered as sufficiently overlapping the claimed repeat height].

Regarding claim 16, Charles discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen.
Charles further discloses
	in a one-piece or a two-piece construction [drainage plate 10 is of a one-piece construction, fig. 2].

Claims 11, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over CHARLES (US 4,157,680), in view of BARNA (US 4,275,646), as applied to claims 1 – 5, 7 – 10, 12 – 13, and 16 above, and further in view of SCHOUTEN (US 5,749,287).
Regarding claim 11, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, the metal sheet, and the hemispherical perforations.
However, Charles does not explicitly disclose
	circular openings disposed between the perforations.
Shouten discloses a drainage pipe [drainage pipe 2 with holes 4, fig. 2]; Shouten teaches among other limitations
	circular openings disposed between the perforations [interspersed large diameter holes 4 and small diameter holes 4, fig. 3B; holes of one diameter are between openings of another geometry, in a modification of Charles, and Barna].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to have interspersed circular holes between slots, as taught by Shouten, for the purpose of effecting a particular geometry/layout of hole for drainage, for the advantage of enabling efficient draining of a liquid from a solid [Shouten, col. 3 line 5, Summary: "In an advantageous embodiment of the drainage pipe according to the invention the hole size and/or the density of the holes is varied over the surface of the pipe ... in such a way that a natural counter pressure is built up. In this way efficient drainage is obtained and, if the size of the holes is carefully selected, there can also be a great reduction in curd dust loss"].

Regarding claim 14, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, and the plurality of hemispherical perforations.
However, Charles does not explicitly disclose
	the plurality perforations have a perforation width, the spaced relationship of the openings has a vertical spacing interval, and wherein the vertical spacing interval is smaller than the perforation width.
Shouten teaches among other limitations
	the plurality of perforations have a perforation width ["the hole size lies within the range of 0.05-3 mm", col. 2 line 53, Summary], the spaced relationship of the openings has a vertical spacing interval ["the hole density lies within the range of 5-50,000 holes/cm2", col. 2 line 54, Summary], and wherein the vertical spacing interval is smaller than the perforation width [in a hole pattern of 16 holes per square centimeter, a geometry of hole diameter (width) 2.0 mm and hole edge to hole edge vertical space of 1.3 mm is calculated; col. 2 line 53, Summary].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to have a particular pitch and particular spacing between slots, as taught by Shouten, for the purpose of effecting a particular geometry/layout of hole for drainage, for the advantage of enabling efficient [Shouten, col. 3 line 5, Summary: "In an advantageous embodiment of the drainage pipe according to the invention the hole size and/or the density of the holes is varied over the surface of the pipe ... in such a way that a natural counter pressure is built up. In this way efficient drainage is obtained and, if the size of the holes is carefully selected, there can also be a great reduction in curd dust loss"].

Regarding claim 15, Charles, and Barna discloses substantially all the limitations as set forth above, such as
the cheese blockformer screen, the plurality of hemispherical perforations, and the screen.
However, Charles does not explicitly disclose
	the plurality of perforations comprises from 0.5 percent to 2 percent of a surface of the screen.

Shouten teaches among other limitations
	the plurality of perforations comprises from 0.5 percent to 2 percent of a surface of the screen [in a hole pattern, a geometry of five holes of diameter 0.06 mm each, and 5 holes per square cm, an opening percentage of  1.4 percent is calculated; col. 2 line 53, Summary].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify slots in a drainage plate, of Charles, to have a particular hole opening density percentage, as taught by Shouten, for the purpose of effecting a particular [Shouten, col. 3 line 5, Summary: "In an advantageous embodiment of the drainage pipe according to the invention the hole size and/or the density of the holes is varied over the surface of the pipe ... in such a way that a natural counter pressure is built up. In this way efficient drainage is obtained and, if the size of the holes is carefully selected, there can also be a great reduction in curd dust loss"].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RUST (US 4,244,286) discloses a whey separator of a cheese making apparatus.
BURLING (US 4,456,142) discloses a container for maturing cheese.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/01/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761